Citation Nr: 0123767	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  95-10 946	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether a valid claim of entitlement to an effective date 
earlier than December 30, 1991, for the grant of service 
connection for herniated nucleus pulposus of the cervical 
spine and muscle contraction headaches, for accrued benefits 
purposes, has been presented by the appellant.

2.  Entitlement to service connection for major depression 
with psychotic features, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to August 
1978.  He died in March 1992, due to self inflicted asphyxia 
due to carbon monoxide poisoning.  The appellant is the 
veteran's father and personal representative of the veteran's 
estate.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

This case was before the Board in July 1997 at which time it 
was remanded for due process considerations.  At that time, 
the only issue certified to the Board on appeal was 
entitlement to an earlier effective date for the award of 
service connection for herniated nucleus pulposus of the 
cervical spine and muscle contraction headaches for accrued 
benefits purposes.  

In its July 1999 decision, the Board determined that the 
issues were properly stated as set forth above.  The Board 
denied the claims.  The claims were then appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court vacated the Board's July 1999 decision and remanded 
the matter with instruction that the claim be adjudicated in 
accordance with a motion by VA General Counsel.  

The appellant has repeatedly asked for general, exemplary, 
and punitive damages, specifically the amount of $150,000.  
The APPELLEE'S MOTION TO REMAND AND STAY FURTHER PROCEEDINGS, 
at 13, noted that the Court lacked jurisdiction to provide 
such an award.  See Simington v. West, 11 Vet. App. 41, 45 
(1998).  See also Bagwell v. Brown, 9 Vet. App. 337, 338 
(1996); McRae v. Brown, 9 Vet. App. 229, 235 (1996).  So too, 
the Board lacks jurisdiction to make such award.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001).  As the Board lacks 
jurisdiction, it will take no action on this claim.  Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).



REMAND

In the July 1999 decision, the Board noted that the record 
did not establish the appellant's standing for entitlement to 
accrued benefits.  Since this matter had not previously been 
addressed, the Board proceeded as though the appellant had 
standing and considered and denied both issues on the merits.  
However, General Counsel determined that the threshold 
question of whether the appellant possesses the requisite 
standing for entitlement to accrued benefits (either as a 
dependent parent or as a representative of the deceased 
veteran's estate) must be developed and adjudicated, even 
though the RO and the Board had both proceeded as though this 
matter had been decided in the appellant's favor.  This 
aspect of the claim is being referred to the RO for a 
determination in the first instance.  

The claims were originally characterized as entitlement to an 
earlier effective date for payment of accrued benefits and, 
in January 1995, a statement of the case (SOC) was issued 
which contained the legal criteria governing the payment of 
accrued benefits.  General Counsel has pointed out that the 
appellant has not been provided the pertinent accrued 
benefits laws and regulations in the SOC or the supplemental 
SOC pertaining to the claim for service connection for major 
depression with psychotic features, for accrued benefits 
purposes.  This should be done on Remand.  

In the July 1997 remand, the Board directed the RO to 
determine whether the appellant was asserting a claim of 
clear and unmistakable error (CUE) in an April 1979 rating 
decision.  In September 1998, the RO denied a claim of CUE in 
the April 1979 rating decision which denied service 
connection for neck and shoulder disorders.  In the July 1999 
decision, the Board noted that the United States Court of 
Appeals for the Federal Circuit issued a decision in February 
1998, Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), which 
held that in order for a survivor to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits.  In view of the Federal 
Circuit holding in Jones, and the fact that the veteran had 
not raised the issue of CUE prior to his death, it had been 
improper for the Board to have referred the CUE claim to the 
RO for consideration.  General Counsel has held that the 
appellant filed a notice of disagreement in November 1998 to 
the RO's decision that there was no CUE in the April 1979 
rating decision.  Where a claimant files a notice of 
disagreement and the RO has not issued a SOC, the issue must 
be Remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed before the date of enactment and not yet 
final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 
; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  On 
August 29, 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law and regulations brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance, set forth 
above, that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied. 

2.  The RO should, after completing any 
needed development, enter a determination 
as to whether the appellant possesses the 
requisite standing for entitlement to 
accrued benefits.

3.  The RO should issue a SOC as to the 
issue of CUE in the April 1979 rating 
decision which denied service connection 
for neck and shoulder disorders.  General 
Counsel for VA pointed out that this 
decision did not consider depression but 
that the NOD disagreed with "the decision 
denying service connection for 
depression."  The SOC should discuss the 
significance of the fact that the CUE 
claim was not pending at the time of the 
veteran's death (see the Jones case cited 
above).

4.  If any other benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations.  General Counsel has held 
that the law and regulations governing the 
payment of accrued benefits must be again 
cited in the SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


